Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Oneida County [Robert F. Julian, J.], entered June 1, 2006) to review two determinations of respondent. The determinations found after a tier II hearing and a tier III hearing that petitioner had violated various inmate rules.
It is hereby ordered that said proceeding with respect to the determination dated September 17, 2005 be and the same hereby is unanimously dismissed as moot (see Matter of Free v Coombe, 234 AD2d 996 [1996]) and the determination dated November 7, 2005 is confirmed without costs and the petition with respect to that determination is dismissed. Present— Gorski, J.E, Centra, Lunn, Peradotto and Pine, JJ.